Filed 11/22/21 In re J.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 In re J.B., a Person Coming Under the Juvenile Court                                          C094135
 Law.

 THE PEOPLE,                                                                            (Super. Ct. No.
                                                                                    JJCJVDE20200000364)
                    Plaintiff and Respondent,

           v.

 J.B.,

                    Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 and In
re Kevin S. (2003) 113 Cal.App.4th 97. Having reviewed the record as required by
Wende and Kevin S., we affirm the judgment.
                                               I. BACKGROUND
         The minor’s, J.B., mother found minor, who was 15 years old, with his hand down
the front of his five-year-old stepsister’s, A.A., underwear. A.A. said the minor touched


                                                             1
her “[i]n [her] bottom” and he made her put her mouth on his penis. A petition was filed
against the minor under Welfare and Institutions Code section 602 alleging the minor
committed a lewd or lascivious act with a child under 14 years old. (Pen. Code, § 288,
subd. (a).)
       On December 18, 2020, the minor filed a motion to dismiss the petition because of
a delay in obtaining the body camera video from the investigating police officer. After
briefing and oral argument, the trial court denied the motion.
       The juvenile court held a contested jurisdiction hearing over several days taking
testimony from A.A., the mother, and the investigating police officer. On May 14, 2021,
the juvenile court found the charge true beyond a reasonable doubt and declared the
minor a ward of the court under Welfare and Institutions Code section 602. The juvenile
court transferred the case to Contra Costa County for disposition because that was the
minor’s county of residence.
                                     II. DISCUSSION
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436; In re Kevin S., supra, 113 Cal.App.4th 97.) The minor was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing of the
opening brief. More than 30 days have elapsed, and we have received no communication
from the minor.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to the minor.




                                              2
                                  III. DISPOSITION
      The judgment is affirmed.


                                                 /S/

                                             RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

HULL, J.




                                         3